Exhibit 10.2

For use in U.S.

AUTODESK, INC.

2010 OUTSIDE DIRECTORS’ STOCK PLAN

NOTICE OF GRANT OF RESTRICTED STOCK AWARD

Unless otherwise defined herein, the terms defined in the Autodesk, Inc. 2010
Outside Directors’ Stock Plan (the “Plan”) shall have the same defined meanings
in this Notice of Grant of Restricted Stock Award.

<Name>

You have been granted Common Stock of the Company, subject to forfeiture and
your continuing status as an Outside Director (as described in the Plan and the
attached Restricted Stock Agreement), as follows:

 

Grant Number    <Number> Date of Grant    <Date> Consideration    Future
Services Total Number of Shares Subject to this Restricted Stock Award   
<Number> Expiration Date    <90 days from grant date>

This Restricted Stock Award shall fully vest on the date of the next Annual
Stockholders Meeting.

YOU MUST ACCEPT THIS RESTRICTED STOCK AWARD BEFORE THE EXPIRATION DATE OR IT
WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO THE SHARES. By your
signature and the signature of the Company’s representative below, you and the
Company agree that this Restricted Stock Award is granted under and governed by
the terms and conditions of the Plan and the Restricted Stock Agreement,
attached hereto, both of which are made a part of this document. You further
agree to execute the attached Restricted Stock Agreement as a condition to the
grant of any shares under this Restricted Stock Award.

 

GRANTEE:     AUTODESK, INC.

 

   

 

Signature     Signature

 

   

 

Type or Print Name    
Chairman of the Board, President and Chief Executive Officer



--------------------------------------------------------------------------------

AUTODESK, INC.

2010 OUTSIDE DIRECTORS’ STOCK PLAN

RESTRICTED STOCK AGREEMENT

Unless otherwise defined herein, the terms defined in the 2010 Outside
Directors’ Stock Plan (the “Plan”) shall have the same defined meanings in this
Restricted Stock Agreement (the “Agreement”).

WHEREAS in order to give the individual (the “Grantee”) named in the Notice of
Grant of Restricted Stock Award (the “Notice of Grant”) an opportunity to
acquire an equity interest in the Company as an incentive for the Grantee to
participate in the affairs of the Company, the Administrator has granted to the
Grantee a Restricted Stock Award subject to the terms and conditions of the Plan
and the Notice of Grant, which are incorporated herein by reference, and
pursuant to this Agreement.

NOW THEREFORE, the parties agree as follows:

1. Grant of Stock. The Company hereby agrees to grant to the Grantee and the
Grantee hereby agrees to acquire shares of the Company’s Common Stock (the
“Shares”), as described in the Notice of Grant

2. Consideration. The consideration for the Shares shall be the Grantee’s future
services to the Company as an Outside Director.

3. Repurchase Option. In the event the Grantee ceases to be an Outside Director
for any or no reason (other than by reason of the Grantee’s death) before the
Shares are released from the forfeiture provision (per Section 4, below), the
Shares shall be forfeited by the Grantee without any consideration therefor. In
such event, the Company shall deliver written notice to the Grantee. Upon
delivery of such notice, the Company shall become the legal and beneficial owner
of the forfeited Shares and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer to its own
name the number of Shares forfeited to the Company. In the event of the
Grantee’s death, the Grantee’s Restricted Stock shall become vested as of the
date of his or her death.

4. Release of Shares From Forfeiture Provision.

(a) The Shares shall be released from the forfeiture provision at the Company’s
first annual stockholder meeting following the Date of Grant provided that the
Grantee continues to be an Outside Director until the date of such release.

(b) Until the Shares have been released from the forfeiture provision, such
Shares shall be referred to herein as “Unreleased Shares.”

(c) The Shares that have been released from the forfeiture provision shall be
delivered to the Grantee. (per Section 6, below).

5. Restriction on Transfer. Except for the transfer of the Shares to the Company
or its assignees contemplated by this Agreement, none of the Shares or any
beneficial interest therein shall be transferred, encumbered or otherwise
disposed of in any way until such Shares are released from the forfeiture
provision in accordance with the provisions of this Agreement, other than by
will or the laws of descent and distribution.

6. Rights During Restriction. Subject to the terms hereof, the Grantee shall
have all the rights of a stockholder with respect to the Unreleased Shares,
including without limitation, the right to vote the Unreleased Shares and to
receive any cash dividends declared thereon provided, however, that any such
dividends payable with respect to the Unreleased Shares shall be paid to the
Grantee at such time, and only to the extent that, such Shares for which the
dividends are payable have vested and been released from the forfeiture
provision. If, from time to time during the term of the forfeiture provisions,
there is (i) any stock dividend, stock split or other change in the Unreleased
Shares, or (ii) any merger or sale of all or substantially all of the assets or
other acquisition of the Company, any and all new, substituted or additional
securities to which the Grantee is entitled by reason of the Grantee’s ownership
of the Unreleased Shares shall be immediately subject to the forfeiture
provision of Section 4 and included thereafter as “Shares” for purposes of this
Agreement and the forfeiture provisions.



--------------------------------------------------------------------------------

7. Adjustment for Stock Split. All references to the number of Shares in this
Agreement shall be subject to adjustment pursuant to Section 11 of the Plan.

8. Tax Consequences.

TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT REGULATIONS, THE GRANTEE IS
ADVISED THAT, UNLESS OTHERWISE EXPRESSLY INDICATED, ANY FEDERAL TAX ADVICE
CONTAINED IN THIS AGREEMENT WAS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT
BE USED, FOR THE PURPOSE OF (I) AVOIDING TAX-RELATED PENALTIES UNDER THE CODE OR
(II) PROMOTING, MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY TAX-RELATED
MATTERS ADDRESSED HEREIN.

The Grantee has reviewed with the Grantee’s own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. The Grantee is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents. The Grantee understands that the Grantee (and not the Company) shall be
responsible for the Grantee’s own tax liability that may arise as a result of
the transactions contemplated by this Agreement. The Grantee understands that
Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”), taxes
as ordinary income the Fair Market Value of the Shares as of the date any
restrictions on the Shares lapse. In this context, “restriction” includes the
possible forfeiture of Shares pursuant to the forfeiture provisions. The Grantee
understands that the Grantee may elect to be taxed at the time the Shares are
granted rather than when and as the forfeiture provisions lapse by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within 30 days from the date of grant. The form for making this election is
attached as Exhibit A hereto.

THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b).

9. General Provisions.

(a) This Agreement shall be governed by the laws of the State of California.
This Agreement, subject to the terms and conditions of the Plan and the Notice
of Grant, represents the entire agreement between the parties with respect to
the acquisition of the Shares by the Grantee. Subject to Section 12(b) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Agreement.

(b) Any notice, demand or request required or permitted to be given by either
the Company or the Grantee pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the Company at its
principal office to the attention of the Stock Plan Administrator, and to the
Grantee at the Grantee’s last address reflected on the Company’s payroll
records.

(c) The rights of the Company under this Agreement shall be transferable to any
one or more persons or entities, and all covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns. The rights and obligations of the Grantee under this Agreement may
only be assigned with the prior written consent of the Company.

(d) Either party’s failure to enforce any provision of this Agreement shall not
in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

(e) The Grantee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.



--------------------------------------------------------------------------------

(f) GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN OUTSIDE DIRECTOR
(AND NOT THROUGH THE ACT OF ACQUIRING SHARES HEREUNDER). GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN OUTSIDE DIRECTOR FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S DIRECTORSHIP AT
ANY TIME, WITH OR WITHOUT CAUSE.

By Grantee’s signature below, Grantee represents that he or she is familiar with
the terms and provisions of the Plan, and hereby accepts this Agreement subject
to all of the terms and provisions thereof. Grantee has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement. Grantee agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Agreement. Grantee further agrees to notify the Company
upon any change in the residence indicated in the Notice of Grant.

 

DATED:                          GRANTEE:     AUTODESK, INC.

 

   

 

Signature     Signature    
Chairman of the Board, President and Chief Executive Officer

 

    Typed or Printed Name     Title



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

NAME:   TAXPAYER:   SPOUSE: ADDRESS:     IDENTIFICATION NO:   TAXPAYER:  
SPOUSE: TAXABLE YEAR:    

 

2. The property with respect to which the election is made is described as
follows:          shares (the “Shares”) of the Common Stock of Autodesk, Inc.
(the “Company”).

 

3. The date on which the property was transferred is:         .

 

4. The property is subject to the following restrictions:

The Shares may be forfeited by the Grantee upon certain events.

This right lapses with regard to the Shares based on the continued performance
of services by the taxpayer over time.

 

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is:

$         

 

6. The amount (if any) paid for such property is:

$        .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:             , 20          

 

      Taxpayer The undersigned spouse of taxpayer joins in this election.      
Dated:             , 20          

 

      Spouse of Taxpayer

591565-Los Angeles Server 2A - MSW